SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras starts production at St. Malo in the ultra-deep waters of the U.S. Gulf of Mexico Rio de Janeiro, December 2, 2014 – Petróleo Brasileiro S.A. – Petrobras announces that production started at the St. Malo field today . The field is located approximately 280 miles (450 km) south of New Orleans, Louisiana, in water depths of approximately 7,000 feet (2,100 m) in the Walker Ridge area of the Gulf of Mexico. The reservoir depth is in the order of 26,500 feet (8,077 m). St. Malo was discovered in 2003 and has a subsea completion that flows back to a semi-submersible floating production unit (FPU). The FPU is a shared unit for St. Malo and Jack fields and has a pr oduction capacity of 170,000 barrels of oil and 42.5 million cubic feet of natural gas per day, with the capability for future expansion. It is the largest semi-submersible in the Gulf of Mexico based on displacement, and has been designed to operate for a t least 30 years. Petrobras in the U.S. Gulf of Mexico Petrobras is a leader in ultra-deepwater operations, benefitting from its experience and technology developed in offshore operations in Brazil. St. Malo is the third ultra-deepwater development in the prolific Lower Tertiary trend (formed between 23 and 65 million years ago). Also in the Lower Tertiary Petrobras has the Cascade and Chinook fields, in production since 2012. They produce to the BW Pioneer, the first Floating Production Storage and Offloa ding (FPSO) vessel approved for use in the U.S. Gulf of Mexico. Additionally, Petrobras holds stakes in Tiber, Lucius, Hadrian South and Hadrian North, all with significant oil and gas reserves. In the St. Malo field Petrobras holds a 25 percent stake. Chevron, through its subsidiaries Chevron U.S.A. Inc. and Union Oil Company of California, is the operator with a 51 percent interest. Other partners are Statoil Gulf of Mexico LLC with 21.5 percent, ExxonMobil with 1.25 percent and Eni Petroleum US LLC with 1.25 percent. Petrobras also has a 15 percent ownership interest in the Jack/St. Malo FPU. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 2, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
